DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Sheet
The information disclosure statement (IDS) submitted on 09/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner (US 2011/0180580 A1) in view of Collins (US 8,459,372 B1).
Regarding claim 1, Gardner teaches a staple gun (See Fig 1) comprising:
a housing (#40) defining an interior cavity (See interior cavity shown in Fig 4);
a stapling mechanism (#20) provided in the housing (See Figs 5 & 6 illustrating that the stapling mechanism is provided in the housing);
a wall provided on the housing (See Fig 25A illustrating a wall located on a bottom surface of the housing); said wall defining an aperture therein (See Fig 11, #27a illustrating an aperture {track} defined in the wall of the housing) through which staples are adapted to be delivered by the stapling mechanism (See ¶ [0050]) to secure an electric cable to a surface (See Fig 19A illustrating a cable secured to a surface. See further ¶ [0044] describing the securing of electric cables to a surface via a commercial staple gun);
a printed circuit board (PCB) (See ¶ [0098] - "Control circuit 110 is generally provided in device 10, such as on a circuit board, to communicate electricity between battery 104, capacitor 100, and solenoid 12 and to perform various functions with regard to device 10...") provided in the housing (PCB is implicitly located within the housing as described in ¶ [0098]) and being operatively engaged with the stapling mechanism (See description of the PCB-controlled stapling operation as described in ¶ [0098] - [0100]).
	Gardner does not specifically teach a sensor probe operatively engaged with the PCB and extending along at least a portion of the wall of the housing; wherein the sensor probe is actuated to detect current flowing through the electric cable.
	Collins teaches a sensor probe (See Fig 1, #28) operatively engaged with the PCB (Gardner as modified by Collins would incorporate a sensor probe of Collins with the PCB of Gardner) and extending along at least a portion of the wall of the housing (See Fig 1 illustrating that the sensor probe extends along a portion of the housing wall); wherein the sensor probe is actuated to detect current flowing through the electric cable (See col 2, lines 49-60; col 2, lines 64-67; & col 3, lines 12-19 describing that a staple gun is actuated {moved towards a work surface} with a non-contact voltage sensor to detect the voltage in a live wire. One of ordinary skill in the art would recognize that the term of a "live wire" inherently means that a current is passing through said wire).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gardner to incorporate the teachings of Collins to include a sensor to detect a live wire and to disable to motor when said live wire is detected with the motivation of minimizing danger to tool operators when operating a power tool around live conductors, as recognized by Collins in col 1, lines 21-40.

Regarding claim 2, Gardner further teaches a trigger (Fig 1, #55b) operatively engaged with the PCB and the stapling mechanism (See ¶ [0098]).
	Gardner does not specifically teach wherein the PCB disables the trigger when the sensor probe detects current flowing through the electric cable.
	Collins teaches wherein the PCB disables the trigger when the sensor probe detects current flowing through the electric cable (See col 3, lines 30-36 describing that the motor, and by extension the trigger, is disabled when the sensor detects a "live wire" - an electric cable with current flowing).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gardner to incorporate the teachings of Collins to include a sensor to detect a live wire and to disable to motor when said live wire is detected with the motivation of minimizing danger to tool operators when operating a power tool around live conductors, as recognized by Collins in col 1, lines 21-40.

Regarding claim 3, Gardner does not specifically teach an override button operatively engaged with the PCB; wherein the override button is depressed to override a signal from the PCB to disable the trigger.
Collins teaches an override button (Fig 1, #38) operatively engaged with the PCB (Gardner as modified by Collins would incorporate the override button of Collins with the PCB of Gardner); wherein the override button is depressed to override a signal from the PCB to disable the trigger (See col 3, lines 1-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gardner to incorporate the teachings of Collins to include a sensor to detect a live wire and to disable to motor when said live wire is detected with the motivation of minimizing danger to tool operators when operating a power tool around live conductors, as recognized by Collins in col 1, lines 21-40.

Regarding claim 4, Gardner does not specifically teach at least one light emitting diode (LED) provided on the housing; wherein the at least one LED is operatively engaged with the PCB.
Collins teaches at least one light emitting diode (LED) provided on the housing (See Fig 1, #36 illustrating an LED on the tool housing); wherein the at least one LED is operatively engaged with the PCB (Gardner as modified by Collins would incorporate the LED of Collins with the PCB of Gardner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gardner to incorporate the teachings of Collins to include a sensor to detect a live wire and to disable to motor when said live wire is detected with the motivation of minimizing danger to tool operators when operating a power tool around live conductors, as recognized by Collins in col 1, lines 21-40.

Regarding claim 6, Gardner does not specifically teach a noise-generating mechanism operatively engaged with the PCB, wherein the noise-generating mechanism makes a first audible sound when the sensor probe detects current in the electric cable
Collins teaches a noise-generating mechanism (See Fig 2, #34) operatively engaged with the PCB (Gardner as modified by Collins would incorporate the buzzer of Collins with the PCB of Gardner), wherein the noise-generating mechanism makes a first audible sound when the sensor probe detects current in the electric cable (See col 2, lines 64-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gardner to incorporate the teachings of Collins to include a sensor to detect a live wire and to disable to motor when said live wire is detected with the motivation of minimizing danger to tool operators when operating a power tool around live conductors, as recognized by Collins in col 1, lines 21-40.

Regarding claim 9, Gardner does not specifically teach wherein the override button is movable to a second position, and when the override button is moved to the second position, the signal to disable the trigger from the PCB to the trigger is restored.
Collins teaches wherein the override button is movable to a second position, and when the override button is moved to the second position, the signal to disable the trigger from the PCB to the trigger is restored (See col 3, lines 1-6 describing that the override button can be moved to a position wherein the motor can be driven).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gardner to incorporate the teachings of Collins to include a sensor to detect a live wire and to disable to motor when said live wire is detected with the motivation of minimizing danger to tool operators when operating a power tool around live conductors, as recognized by Collins in col 1, lines 21-40.

Regarding claim 10, Gardner teaches a method of detecting current in a stack of one or more electric cables during stapling of the same to a surface (See ¶ [0044]), said method comprising:
providing a staple gun (See Fig 1) comprising a housing (#40) defining an interior cavity (See interior cavity shown in Fig 4); a stapling mechanism (#20) provided in the housing (See Figs 5 & 6 illustrating that the stapling mechanism is provided in the housing); a bottom wall provided on the housing (See Fig 25A illustrating a wall located on a bottom surface of the housing); said bottom wall defining an aperture therein (See Fig 11, #27a illustrating an aperture {track} defined in the wall of the housing); a printed circuit board (PCB) (See ¶ [0098] - "Control circuit 110 is generally provided in device 10, such as on a circuit board, to communicate electricity between battery 104, capacitor 100, and solenoid 12 and to perform various functions with regard to device 10...") provided in the housing (PCB is implicitly located within the housing as described in ¶ [0098]) and being operatively engaged with the stapling mechanism (See description of the PCB-controlled stapling operation as described in ¶ [0098] - [0100]); and 

placing the stack of one or more electric cables onto the surface (See ¶ [0044] describing the use of the staple gun to secure wires onto a work surface);
placing the bottom wall of the staple gun onto an upper surface of the stack of one or more electric cables (See ¶ [0044] describing the use of the staple gun to secure wires onto a work surface. See ¶ [0048] describing the staple gun in a ready-to-fire position);
loading a staple into a firing position within the staple gun (See at least ¶ [0048] describing a ready-to-fire position. See further ¶ [0070]);
driving the staple through the aperture in the bottom wall and into the surface using the stapling mechanism (See ¶ [0107] describing the firing of a staple from the aperture and into the work surface).
Gardner does not specifically teach a sensor probe operatively engaged with the PCB and extending along at least a portion of the bottom wall of the housing; actuating the sensor probe; determining if current is flowing through the one or more electric cables with the sensor probe; activating the stapling mechanism if no current is detected.
	Collins teaches a sensor probe (See Fig 1, #28) operatively engaged with the PCB and extending along at least a portion of the bottom wall of the housing (Gardner as modified by Collins would incorporate a sensor probe of Collins with the PCB of Gardner. See Fig 1 illustrating that the sensor probe extends along a portion of the housing wall);
actuating the sensor probe (See col 2, lines 49-60; col 2, lines 64-67; & col 3, lines 12-19 describing that a staple gun is actuated {moved towards a work surface} with a non-contact voltage sensor to detect the voltage in a live wire. One of ordinary skill in the art would recognize that the term of a "live wire" inherently means that a current is passing through said wire);
determining if current is flowing through the one or more electric cables with the sensor probe (See col 2, lines 49-60; col 2, lines 64-67; & col 3, lines 12-19 describing the sensor determining if a current flows through a cable {if a wire is "live"}. See further col 3, lines 30-36);
activating the stapling mechanism if no current is detected (See further col 3, lines 30-36).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gardner to incorporate the teachings of Collins to include a sensor to detect a live wire and to disable to motor when said live wire is detected with the motivation of minimizing danger to tool operators when operating a power tool around live conductors, as recognized by Collins in col 1, lines 21-40.

Regarding claim 11, Gardner further teaches operatively engaging a trigger (Fig 1, #55b) on the housing with the PCB and the stapling mechanism (See ¶ [0098]).
	Gardner does not specifically teach activating the stapling mechanism via the trigger if no current is detected in the stack of one or more electric cables by the sensor probe.
	Collins teaches activating the stapling mechanism via the trigger if no current is detected in the stack of one or more electric cables by the sensor probe (See col 3, lines 30-36 describing that the motor, and by extension the trigger, is disabled when the sensor detects a "live wire" - an electric cable with current flowing. See further col 3, lines 30-36 describing the operating of the motor {and by extension the trigger} if no current is detected).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gardner to incorporate the teachings of Collins to include a sensor to detect a live wire and to disable to motor when said live wire is detected with the motivation of minimizing danger to tool operators when operating a power tool around live conductors, as recognized by Collins in col 1, lines 21-40.

Regarding claim 12, Gardner does not specifically teach disabling the trigger with the PCB when the sensor probe detects current flowing through the stack of one or more electric cables; and preventing activation of the stapling mechanism when the trigger is disabled.
	Collins teaches disabling the trigger with the PCB when the sensor probe detects current flowing through the stack of one or more electric cables; and preventing activation of the stapling mechanism when the trigger is disabled (See col 3, lines 30-36 describing that the motor, and by extension the trigger, is disabled when the sensor detects a "live wire" - an electric cable with current flowing. See further col 3, lines 30-36 describing the operating of the motor {and by extension the trigger} if no current is detected).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gardner to incorporate the teachings of Collins to include a sensor to detect a live wire and to disable to motor when said live wire is detected with the motivation of minimizing danger to tool operators when operating a power tool around live conductors, as recognized by Collins in col 1, lines 21-40.

Regarding claim 13, Gardner does not specifically teach providing an override button on an exterior of the housing; operatively engaging the override button with the PCB; manually depressing the override button; overriding a signal from the PCB to disable the trigger; and depressing the trigger to activate the stapling mechanism.
	Collins teaches providing an override button (Fig 1, #38) on an exterior of the housing (See Fig 1); operatively engaging the override button with the PCB (Gardner as modified by Collins would incorporate the override button of Collins with the PCB of Gardner); manually depressing the override button; overriding a signal from the PCB to disable the trigger; and depressing the trigger to activate the stapling mechanism (See col 3, lines 1-6 describing the depression of the override button {#38} overriding the motor shutoff signal to allow operation of the tool).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gardner to incorporate the teachings of Collins to include a sensor to detect a live wire and to disable to motor when said live wire is detected with the motivation of minimizing danger to tool operators when operating a power tool around live conductors, as recognized by Collins in col 1, lines 21-40.

Regarding claim 14, Gardner does not specifically teach providing at least one light emitting diode (LED) on the exterior of the housing; operatively engaging the at least one LED with the PCB; changing a color of light emitted by the at least one LED when the override button is moved to a first position.
	Collins teaches providing at least one light emitting diode (LED) on the exterior of the housing (See Fig 1, #36 illustrating an LED on the tool housing); operatively engaging the at least one LED with the PCB (Gardner as modified by Collins would incorporate the LED of Collins with the PCB of Gardner); changing a color of light emitted by the at least one LED when the override button is moved to a first position (See col 3, lines 1-6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gardner to incorporate the teachings of Collins to include a sensor to detect a live wire and to disable to motor when said live wire is detected with the motivation of minimizing danger to tool operators when operating a power tool around live conductors, as recognized by Collins in col 1, lines 21-40.

Regarding claim 15, Gardner does not specifically teach operatively engaging a noise-generating mechanism in the housing with the PCB; making a first audible sound with the noise-generating mechanism when the sensor probe detects current in the cable.
	Collins teaches operatively engaging a noise-generating mechanism (See Fig 2, #34) in the housing with the PCB (Gardner as modified by Collins would incorporate the buzzer of Collins with the PCB of Gardner); making a first audible sound with the noise-generating mechanism when the sensor probe detects current in the cable (See col 2, lines 64-67).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gardner to incorporate the teachings of Collins to include a sensor to detect a live wire and to disable to motor when said live wire is detected with the motivation of minimizing danger to tool operators when operating a power tool around live conductors, as recognized by Collins in col 1, lines 21-40.

Regarding claim 16, Gardner does not specifically teach making a second audible sound with the noise-generating mechanism when the override button is moved to a first position.
	Collins teaches making a second audible sound with the noise-generating mechanism when the override button is moved to a first position (See col 3, lines 1-6 describing that the noise-generating mechanism is operable when the override button is moved to a first position).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gardner to incorporate the teachings of Collins to include a sensor to detect a live wire and to disable to motor when said live wire is detected with the motivation of minimizing danger to tool operators when operating a power tool around live conductors, as recognized by Collins in col 1, lines 21-40.

Regarding claim 17, Gardner does not specifically teach making a third audible sound with the noise-generating mechanism when the stapling mechanism is utilized to deliver a staple through the aperture after the override button has been moved to the first position.
	Collins teaches making a third audible sound with the noise-generating mechanism when the stapling mechanism is utilized to deliver a staple through the aperture after the override button has been moved to the first position (See col 3, lines 1-6 describing that the noise-generating mechanism is operable when the override button is moved to a first position).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gardner to incorporate the teachings of Collins to include a sensor to detect a live wire and to disable to motor when said live wire is detected with the motivation of minimizing danger to tool operators when operating a power tool around live conductors, as recognized by Collins in col 1, lines 21-40.

Regarding claim 18, Gardner does not specifically teach moving the override button to a second position; and restoring a signal to disable the trigger from the PCB.
	Collins teaches moving the override button to a second position; and restoring a signal to disable the trigger from the PCB (See col 3, lines 1-6 describing that the override button can be moved to a position wherein the motor can be driven).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gardner to incorporate the teachings of Collins to include a sensor to detect a live wire and to disable to motor when said live wire is detected with the motivation of minimizing danger to tool operators when operating a power tool around live conductors, as recognized by Collins in col 1, lines 21-40.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gardner in view of Collins, and in further view of Pelletier (US 7,562,801).
Regarding claim 19, Gardner in view of Collins does not specifically teach providing a cable guard on the housing in a location rearward of the aperture in the bottom wall through which the staple is to be driven; contacting the surface with a bottom edge of the cable guard extending downwardly from the bottom wall of the housing; moving the staple gun downwardly toward the surface; and moving the cable guard one of upwardly and downwardly relative to the bottom wall of the staple gun depending on a height of the stack of the one or more electric cables.
	Pelletier teaches providing a cable guard (Fig 3A, #26) on the housing in a location rearward of the aperture (See Fig 1A illustrating the cable guard {#26} is located rearwardly of the aperture. See further col 3, lines 43-50 describing that, during a stapling operation, the cable guard is positioned between a leg of a driven staple and the wire to be stapled. Therefore, the cable guard must be located rearwardly of the aperture for this operation to take place) in the bottom wall through which the staple is to be driven (See Figs 3A/3B illustrating the cable guard {#26} extending outwardly from the housing wall);
contacting the surface with a bottom edge of the cable guard extending downwardly from the bottom wall of the housing; moving the staple gun downwardly toward the surface; and moving the cable guard one of upwardly and downwardly relative to the bottom wall of the staple gun depending on a height of the stack of the one or more electric cables (See at least col 3, lines 43-50 and col 4, lines 41-45 describing that a wire is provided within a recessed notch {#26a} to provide clearance between the wire and the driven staple after the staple gun is positioned over the cable and moved downwardly towards the surface).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gardner in view of Collins to incorporate the teachings of Pelletier to include a cable guard for straddling an electric wire to be stapled with the motivation of preventing the legs of the driven staple from piercing the electric cable to be stapled, as recognized by Pelletier in col 3, lines 43-50.
	
	
Regarding claim 20, Gardner in view of Collins does not specifically teach angling a portion of each of a left side wall and a right side wall of the cable guard downwardly and forwardly from a top wall of the cable guard; positioning the portion of left side wall of the cable guard between a tip of a left arm of the staple and a left side surface of the stack of the one or more electric cables; positioning the portion of the right side wall of the cable guard between a tip of a right arm of the staple and a right side surface of the stack of the one or more electric cables; and preventing the staple from being driven into the stack of the one or more electric cables with the cable guard.
	Pelletier teaches angling a portion of each of a left side wall and a right side wall of the cable guard downwardly and forwardly from a top wall of the cable guard (See col 3, lines 43-50); positioning the portion of left side wall of the cable guard between a tip of a left arm of the staple and a left side surface of the stack of the one or more electric cables; positioning the portion of the right side wall of the cable guard between a tip of a right arm of the staple and a right side surface of the stack of the one or more electric cables; and preventing the staple from being driven into the stack of the one or more electric cables with the cable guard (See at least col 3, lines 43-50 and col 4, lines 41-45 describing that a wire is provided within a recessed notch {#26a} to provide clearance between the wire to be stapled and the driven staple. The positioning of the left and right sides of the cable guard over the wire includes positioning the left and right side walls of the cable guard between the sides of the cable and the staples to be driven).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gardner in view of Collins to incorporate the teachings of Pelletier to include a cable guard for straddling an electric wire to be stapled with the motivation of preventing the legs of the driven staple from piercing the electric cable to be stapled, as recognized by Pelletier in col 3, lines 43-50.

Allowable Subject Matter
Claims 5, 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        /ANDREW M TECCO/Primary Examiner, Art Unit 3731